IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


SEAN R. WEAVER,                         : No. 885 MAL 2015
                                        :
                  Petitioner            :
                                        : Petition for Allowance of Appeal from
                                        : the Order of the Commonwealth Court
           v.                           :
                                        :
                                        :
STATE EMPLOYEES' RETIREMENT             :
BOARD,                                  :
                                        :
                  Respondent            :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of May, 2016, the Petition for Allowance of Appeal is

DENIED.